                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

BRENDA R. COACHMAN,             )
                                )
                  Plaintiff,    )
                                )
               v.               )               No. 1:19-cv-01003-JPH-TAB
                                )
IRS WORKER COMPENSATION BRANCH, )
IRS,                            )
COMMUNITY HEALTH NETWORK        )
PHYSICAL THERAPY,               )
                                )
                  Defendants.   )

         ORDER GRANTING DEFENDANTS’ MOTIONS TO DISMISS

      Brenda Coachman brought this suit against the Internal Revenue Service

(“IRS”), the IRS Workers’ Compensation Branch, and Community Health

Network, alleging that she suffered undue work and stress gathering

paperwork and filing a workers’ compensation claim after a fall outside a

federal building. See dkt. 1. The IRS and IRS Workers’ Compensation Branch

(“Federal Defendants”) have filed a motion to dismiss Ms. Coachman’s

complaint for lack of subject-matter jurisdiction and failure to state a claim

upon which relief can be granted. Dkt. [16]. Community Health Network has

filed a separate motion to dismiss for lack of subject-matter jurisdiction and

failure to state a claim upon which relief can be granted. Dkt. [22]. Because

this Court does not have subject-matter jurisdiction, those motions are

GRANTED.




                                        1
                                        I.
                              Facts and Background

      Because Defendants have moved for dismissal under Rule 12(b)(1) and

12(b)(6), the Court accepts and recites “the well-pleaded facts in the complaint

as true.” McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011); Scott

Air Force Base Props., LLC v. Cty. of St. Clair, Ill., 548 F.3d 516, 519 (7th Cir.

2008).

      Ms. Coachman is an IRS employee who suffered injuries after falling

outside a federal building in March 2017. Dkt. 1 at 2. She filed a workers’

compensation claim, which the Department of Labor accepted for back and

shoulder injuries. Dkt. 16-1 at 1. Ms. Coachman spent months working to

gather records required to have her medical bills paid. Dkt. 1 at 2–4. That

process was stressful and time consuming because some offices were not

prompt in their responses, filled out paperwork incorrectly, and sent her to

multiple locations. Id.

      Ms. Coachman filed this action seeking monetary damages as

compensation for the undue work and stress in gathering information. Id. at 4.

The Federal Defendants and Community Heath Network have filed separate

motions to dismiss for lack of subject matter jurisdiction and failure to state a

claim. Dkt. 16; dkt. 22.

                                        II.
                                  Applicable Law

      Defendants may move under Federal Rule of Civil Procedure 12(b)(1) to

dismiss claims for lack of subject-matter jurisdiction. When faced with a

                                          2
12(b)(1) motion, the plaintiff “bears the burden of establishing that the

jurisdictional requirements have been met.” Ctr. for Dermatology and Skin

Cancer, Ltd. v. Burwell, 770 F.3d 586, 588–89 (7th Cir. 2014). The Court

accepts as true the well-pleaded factual allegations, drawing all reasonable

inferences in the plaintiff’s favor. Id.

                                        III.
                                      Analysis

      A. The Federal Defendants’ Motion to Dismiss

      The Federal Defendants argue that the Court lacks subject-matter

jurisdiction because the Federal Employees’ Compensation Act (“FECA”) gives

the Department of Labor exclusive jurisdiction over Ms. Coachman’s claim.

Dkt. 17 at 4. Ms. Coachman’s response does not address this argument. Dkt.

24.

      The FECA is a compromise: Congress decided to give federal employees

guaranteed, immediate, and fixed benefits for work-related injuries, “regardless

of fault and without need for litigation.” Lockheed Aircraft Corp. v. United

States, 460 U.S. 190, 194 (1983). But that’s the “exclusive remedy” for those

injuries—employees cannot sue the government. Id. at 193–94; Gustafson v.

Adkins, 803 F.3d 883, 890 (7th Cir. 2015) (citing 5 U.S.C. §§ 8101(5), 8102(a)).

Federal courts thus lack subject-matter jurisdiction over cases that fall under

the FECA. Ezekiel v. Michel, 66 F.3d 894, 898 (7th Cir. 1995); see Sw. Marine,

Inc. v. Gizoni, 502 U.S. 81, 90 (1991).




                                           3
      The government argues that this case falls under the FECA because Ms.

Coachman is a federal employee whose claims are “with respect to” injuries

suffered outside a federal building in the scope of her employment. Dkt. 17 at

5–6 (quoting 5 U.S.C. § 8116(c)). Ms. Coachman has not disputed those facts,

dkt. 24, and the Department of Labor has accepted Ms. Coachman’s claim

under the FECA, dkt. 16-1. The Department of Labor’s determination of

coverage alone means that this Court lacks jurisdiction over claims related to

Ms. Coachman’s injury. Gizoni, 502 U.S. at 90 (“[T]he courts have no

jurisdiction . . . where the Secretary [of Labor] determines that FECA applies.”);

Higgins v. United States, No. 1:13-cv-837-JMS-MJD, 2013 WL 5303780 at *3

(S.D. Ind. Sept. 20, 2013) (“But regardless of whether Mr. Higgins was actually

acting in the scope of his employment at the time of his injury, this Court

cannot review the DOL’s determination that he was.”).

      And Ms. Coachman’s claims are “with respect to” her injury. 5 U.S.C. §

8116(c). She alleges that she spent months working to gather records required

for payment of medical bills stemming from her injury. Dkt. 1 at 2–4. While it

was not her injury that made that process stressful and time consuming, the

effort was because of and related to her injury. It thus involves “the

relationship ‘between the Government on the one hand and its employees . . .

on the other,’” which the Supreme Court has said is at the heart of what the

FECA’s exclusivity provision is intended to govern. Lockheed Aircraft, 460 U.S.

at 195 (quoting Weyerhaeuser Steamship Co. v. United States, 372 U.S. 597,

601 (1963)).

                                        4
      The Court therefore does not have subject-matter jurisdiction over this

case as to the Federal Defendants, so their motion to dismiss under Rule

12(b)(1), dkt. [16], is GRANTED.

      B. Community Health Network’s Motion to Dismiss

      The FECA does not remove subject-matter jurisdiction for claims against

parties other than the United States. Gustafson, 803 F.3d at 890. But

Community Health has moved to dismiss this case for lack of subject-matter

jurisdiction because Ms. Coachman raises no federal claims and because none

of the requirements for diversity jurisdiction are satisfied. Dkt. 23 at 4–7. Ms.

Coachman’s response does not address these arguments. See dkt. 24.

      As explained above, Ms. Coachman does not have a claim under the

FECA. Nor do her complaint and response to the motions to dismiss identify

any federal claim against Community Health, and the Court can discern none.

See dkt. 1; dkt. 24.

      Similarly, Ms. Coachman’s complaint does not allege her citizenship or

Community Health’s citizenship, and seeks damages of “about $15,000.” See

dkt. 1. So even if Ms. Coachman and Community Health are diverse—and

Community Health says that they are not, dkt. 23 at 7—the amount in

controversy is less than the $75,000 threshold for diversity jurisdiction. See

Webb v. Frawley, 858 F.3d 459, 461 (7th Cir. 2017) (citing 28 U.S.C. §

1332(a)).




                                        5
      Ms. Coachman therefore has not met her burden to show jurisdiction.

See Burwell, 770 F.3d at 588–89. Community Health’s motion to dismiss for

lack of jurisdiction is GRANTED. Dkt. [22].

                                       IV.
                                    Conclusion

      Defendants’ motions to dismiss for lack of subject matter jurisdiction,

dkt. [16]; dkt. [22], are GRANTED. This case is DISMISSED; final judgment

will issue in a separate entry. 1

SO ORDERED.

Date: 3/4/2020




Distribution:

BRENDA R. COACHMAN
5678 Cheval Lane
Indianapolis, IN 46235

Justin R. Olson
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
justin.olson2@usdoj.gov

Sean Tyler Dewey
ICE MILLER LLP
sean.dewey@icemiller.com

Stephen Elliot Reynolds
ICE MILLER LLP (Indianapolis)
stephen.reynolds@icemiller.com

1 Final judgment is appropriate because Ms. Coachman has not sought leave to amend

her complaint and because any amendment would be futile in light of the
jurisdictional issues identified above. See Hagan v. Quinn, 867 F.3d 816, 829 n.6 (7th
Cir. 2017).
                                          6
